Citation Nr: 0829490	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-33 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from June 1953 to September 
1958.  

This appeal arises from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends the veteran's service connected stasis 
dermatitis played a role in causing the veteran's death.  In 
essence, she contends that his stasis dermatitis caused 
diabetes mellitus which caused cardiovascular impairment 
resulting in a cerebral vascular accident leading to hepatic 
encephalopathy and his ultimate death from cardio-respiratory 
arrest.  

After reviewing the claims folder the Board has determined 
that the claim must be remanded to obtain the veteran's 
terminal hospitalization records and to obtain a medical 
opinion.  

The veteran's Certificate of Death indicates he died in 
January 2005 while an inpatient at Choctaw Health Center; 
however, those records are not associated with the claims 
folder.  Those records must be obtained as they are relevant 
and probative to the cause of his death.  

The appellant has submitted a statement from a private 
physician which indicates that impaired fluid dynamics of 
venous stasis insufficiency can result in the development of 
diabetes mellitus.  A March 2005 letter from another 
physician stated that complications from the veteran's 
diabetes mellitus ultimately resulted in the his death.  

The Board has determined that the claim must be remanded to 
have a physician review the claims folder and render an 
opinion as to whether the veteran's service connected stasis 
dermatitis either caused or contributed to his death.  

Accordingly, the case is REMANDED for the following actions:

1.  After securing the necessary release, 
obtain the records of the veteran's 
terminal hospitalization at Choctaw 
Health Center, 210 Hospital Circle, 
Choctaw, Mississippi 39350.

2.  Thereafter, arrange for a medical 
opinion as to the following:

a)  is it at least as likely as not (50 
percent probability) that the veteran's 
service-connected stasis dermatitis 
caused or contributed to the veteran's 
death?  

b) the physician is asked to discuss the 
relationship stasis dermatitis, diabetes, 
and the causes of the veteran's death 
(cerebrovascular accident, hepatic 
encephalopathy, and cardio-respiratory 
arrest).

c) in rendering an opinion, it would be 
helpful to the Board if the reviewer 
would address the March 2005 statement of 
Dr. Abangan and the December 2005 
statement from J. Coats, D.O.

The VA physician is asked to explain 
his/her rationale for any opinion 
expressed including setting out medical 
principles and clinical data relied upon 
in reaching his/her opinion.  The claims 
file should be send to the physician in 
conjunction with the review.

3.  If the benefit sought on appeal 
remains denied the appellant and her 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

